DETAILED ACTION

This communication is in response to Application No.17/316,227 filed on 5/10/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 and 11/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang)(US 2010/0241760) in view of Klein et al. (hereinafter Klein)(US 2006/0235961), and further in view of Baartman et al. (hereinafter Baartman)(US 2007/0006070). 
Regarding claims 1, 11, and 16, Zhang teaches as follows:
an apparatus (interpreted as web front-end server 110 in figure 1 and electronic computing device 800 in figure 8) comprising: 
one or more processors (802 in figure 8); and 
memory (801 in figure 8) storing instructions that, when executed by the one or more processors (see, para. [0062] and figure 8), cause the apparatus to: 
receive, from a web client, a first web request (at operation 402, example WFE 110 receives a request message from example client 102, see, para. [0048] and figure 4)(the request message is one of HTTP messages, see, para. [0050]-[0051]); 
determine whether to allow the first web request (at operation 404, example WFE 110 determines whether to accept the request message for additional processing, see, para. [0048] and figure 4);
send, based on the determination, the first web request to a server (when example WFE 110 makes a determination to accept the request message at operation 406, the request message is processed at operation 408, see, para. [0048] and figure 4);
receive, from the server, a response to the first web request; and send the response to the web client (at operation 408, processing the request message, see, para. [0048])(therefore, WFE 110 inherently provides the requested message to the client). 
Zhang teaches of determining throttling (determining whether to allow the request) based on monitored performance (see, para. [0052]-[0055]) but not based on measured response time.
Klein teaches  of monitoring response time as follows:
Client node 100 sends its request, such as a request for a web site, either under the Hypertext Transfer Protocol (HTTP) or under the secured Hypertext Transfer Protocol (HTTPs), to an Internet Service Provider (ISP), not shown. ISP establishes a link to the Internet which then passes the request to a content server, not shown, which forwards the request to a content provider, not shown, typically addressed by Uniform Resource Locator (URL) name (see, para. [0034] and figure 1); and
if the client node 100 sends a network packet to the server node 200, the response time monitor 210, located on the server 200, can calculate the time from the moment the packet left the client node 100 and arrived at the server node 200. In addition, the response time monitor 210 can measure the time from the moment when a packet leaves the server node 200 for another, optional computing server node 300 (see, para. [0036] and figure 1).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with Klein to include monitoring response time as performance as taught by Klein in order to efficiently determine the throttling based on measured response time.
Zhang in view of Klein does not teach of measuring exponential moving average of the response time.
Baartman teaches as follows:
the application server 160 calculates the exponential moving average of the response time from the grid servers 133 for each unit of work 172. The exponential moving average gives more weight to recent response times, and is calculated by applying a percentage of the current time period's response time to a previous time period's moving average. The longer the period of the exponential moving average, the less total weight is applied to the most recent response time. The advantage to an exponential average is its ability to detect response time changes more quickly (see, para. [0052]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Klein with Baartman to include measuring exponential moving average of the response time as taught by Baartman in order to detect response time changes more quickly.
Regarding claims 2, 12, and 17, Zhang teaches as follows:
wherein the first web request comprises a hypertext transfer protocol (HTTP) request (see, para. [0038]).
Regarding claim 3, Zhang does not teach a method of measuring response time. Klein teaches as follows:
response time monitor 210 sets a software stopwatch which indicates the starting point of time the request will be spending on server node 200 (start time)(see, para. [0037]).  Therefore the software stopwatch inherently includes a timer to measure the response time.
Therefore, it is rejected for similar reason as presented above. 
Regarding claim 6, Zhang teaches as follows:
wherein the first web request comprises an indication of a category (interpreted as message type) associated with the first web request (at operation 702, example WFE 110 identifies the HTTP message type in the request message from example client 102. Some examples of HTTP message types are HTTP Post, HTTP Put and HTTP Get, see, para. [0057]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Klein and Baartman to maintain response times for each different message types in order to provide accurate exponential moving average for each category of request (message types).  
Regarding claims 7 and 10, Zhang in view of Klein and Baartman teaches similar limitations as presented above in the rejection of claim 1 (see, para. [0048] and figure 4). Therefore, it is rejected for similar reason as presented above.

Claims 4, 5, 9, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang)(US 2010/0241760) in view of Klein et al. (hereinafter Klein)(US 2006/0235961) and Baartman et al. (hereinafter Baartman)(US 2007/0006070), and further in view of Seidman et al. (hereinafter Seidman)(US 2010/0058345).
Regarding claims 4, 5, 9, 13-15, and 18-20, Zhang in view of Klein and Baartman teaches all limitations except for the formula of updated exponential moving average.
Seidman teaches as follows:
a single exponential smoothing statistical model may be calculated as Ft+1=αDt+(1-α)Ft, where Dt is the forecasted value, α is the weighting factor, which ranges from 0 to 1, and t is the current time period. A single exponential smoothing statistical model calculates the smoothed series as a damping coefficient times the actual series, plus one minus the damping coefficient times the lagged value of the smoothed series (see, para. [0074]); and
an exponentially weighted moving average provides for the weight of each observed data point to drop exponentially the further back (k) in time it is. The weight of any individual is α(1-α)k, where α is the smoothing constant. An exponentially weighted moving average with a smoothing constant a corresponds roughly to a simple moving average of length n, where α and n are related by α=2/(n+1) or n=(2-α)/α (see, para. [0076]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Klein and Baartman with Seidman to include the single exponential smoothing statistical model as taught by Seidman in order to calculate the updated exponential moving average.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang)(US 2010/0241760) in view of Klein et al. (hereinafter Klein)(US 2006/0235961) and Baartman et al. (hereinafter Baartman)(US 2007/0006070), and further in view of Kona (US 2021/0105317).
Regarding claim 8, Zhang in view of Klein and Baartman does not teach the hypertext transfer protocol (HTTP) response status code indicating too many requests.
Kona teaches as follows:
throttle message 508 might also, or alternately, specify the identity of the underlying resource that is close to capacity and how close the underlying resource is to capacity. In some configurations, throttle message 508 comprises an HTTP response status code, indicating that tenant 108A is sending too many requests (see, para. [0058] and figure 5).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Klein and Baartman with Kona to include the well-known HTTP response status code as taught by Kona in order to efficiently inform the error response to the web client.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 27, 2022